Case 1:18-cv-00328-WES Document 205 Filed 01/28/21 Page 1 of 6 PageID #: 9836




                              UNITED STATE DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

STEPHEN DEL SESTO, AS RECEIVER AND                    :
ADMINISTRATOR OF THE ST. JOSEPH                       :
HEALTH SERVICES OF RHODE ISLAND                       :
RETIREMENT PLAN, ET AL.                               :
                                                      :
               Plaintiffs                             :
                                                      :
          v.                                          :   C.A. No:1:18-CV-00328-WES-LDA
PROSPECT CHARTERCARE, LLC, ET AL.                     :
                                                      :
               Defendants.                            :



    JOINT MOTION BY SETTLING PARTIES TO PARTIALLY STAY PROCEEDINGS
         PENDING JUDICIAL APPROVALS OF SETTLEMENT AGREEMENT

       Pursuant to that certain Settlement Agreement1 dated as of December 30, 2020 (the

“Settlement Agreement”), among inter alia Plaintiff Stephen Del Sesto (the “Plan Receiver”)

and the individual named plaintiffs (individually and as putative class representatives) (with the

Plan Receiver, “Plaintiffs”), Thomas Hemmendinger as Liquidating Receiver (“Liquidating

Receiver”) of CharterCARE Community Board (“CCCB”), St. Joseph Health Services of Rhode

Island (“SJHSRI”), and Roger Williams Hospital (“RWH”), and Defendants Prospect Medical

Holdings, Inc., Prospect East Holdings, Inc., Prospect Chartercare, LLC, Prospect Chartercare

SJHSRI, LLC, Prospect Chartercare RWMC, LLC, (the “Prospect Defendants”), and The Angell

Pension Group, Inc. (all collectively the “Settling Parties”), the Settling Parties now jointly move




1
 A copy of the Settlement Agreement was filed in the Rhode Island Superior Court as an exhibit to a
Stipulation and Consent Order and is available from the Plan Receiver’s website at
https://www.pierceatwood.com/sites/default/files/Stipulation%20%26%20Consent%20Order%20(entered)
%20(Prospect%20%26%20Angell%20settlement)%5B12639889v1%5D.PDF.

                                                 1
Case 1:18-cv-00328-WES Document 205 Filed 01/28/21 Page 2 of 6 PageID #: 9837




that the Court stay all proceedings as among themselves, pending the judicial approvals (vel

non.) of the Settlement Agreement.

       The Settlement Agreement requires judicial approvals in both the Rhode Island Superior

Court and in this Court. On January 25, 2021, the Plan Receiver filed a Petition for Settlement

Instructions and Approval in the Superior Court matter St. Joseph Health Services of Rhode

Island, Inc. v. St. Joseph Health Services of Rhode Island Retirement Plan, C.A. No. PC-2017-

3856 (the “Plan Receivership”). That same day, the Liquidating Receiver filed a Petition for

Settlement Instructions in the Superior Court matter In re: CharterCare CharterCARE

Community Board, St. Joseph Health Services of Rhode Island and Roger Williams Hospital,

C.A. No. PC-2019-11756 (the “Liquidating Receivership”).

       If the petitions are granted, then the Plaintiffs will be filing a Motion for Preliminary

Settlement Approval, seeking this Court’s approval of the settlement and the certification of a

Settlement Class pursuant to Rule 23(b)(1)(B). If granted, that motion will be followed by a

Motion for Final Settlement Approval.

       In view of all the foregoing, and in the interests of judicial economy and efficiency, the

Settling Parties jointly move for a stay of all proceedings amongst themselves other than

proceedings relating to the approval of the Settlement Agreement, until such time as the Superior

Court in the Receivership Proceeding or the Superior Court in the Liquidating Receivership

disapproves the settlement petitions, or until this Court denies the Motion for Preliminary

Settlement Approval or the Motion for Final Settlement Approval.

       For purposes of this motion, the Settling Parties request a stay solely of the litigation

concerning the claims between and among them, and specifically do not request that the

proceedings be stayed as to Plaintiffs’ claims against the Defendants Roman Catholic Bishop of



                                                 2
Case 1:18-cv-00328-WES Document 205 Filed 01/28/21 Page 3 of 6 PageID #: 9838




Providence, a corporation sole, Diocesan Administration Corporation, and Diocesan Service

Corporation (collectively the “Diocesan Defendants”). The Diocesan Defendants are not parties

to the Settlement Agreement.

        WHEREFORE, the Settling Parties now jointly move that this Court GRANT this motion

and issue an order providing that the proceedings in this action concerning the claims between

and among the Settling Parties are stayed, except the proceedings relating to settlement approval,

until such time as the Settlement Agreement receives judicial approvals from both the Superior

Court and this Court, or until either court declines to issue such approval.



Respectfully Submitted,



STEPHEN DEL SESTO, AS RECEIVER AND                   PROSPECT MEDICAL HOLDINGS, INC.
ADMINISTRATOR OF THE ST. JOSEPH                      and PROSPECT EAST HOLDINGS, INC.
HEALTH SERVICES OF RHODE ISLAND
RETIREMENT PLAN, et al.

                                                     By Their Attorneys,
By Their Attorneys,
WISTOW, SHEEHAN & LOVELEY, PC                        SHECHTMAN HALPERIN SAVAGE LLP


/s/ Stephen P. Sheehan                               /s/ Preston Halperin
Max Wistow, Esq. (#0330)                             Preston W. Halperin, Esq. (#5555)
Stephen P. Sheehan, Esq. (#4030)                     Dean J. Wagner, Esq. (#5426)
Benjamin Ledsham, Esq. (#7956)                       Christopher J. Fragomeni, Esq. (#9476)
61 Weybosset Street                                  180 Main Street
Providence, RI 02903                                 Pawtucket, RI 02860
(401) 831-2700                                       (401) 272-1400
(401) 272-9752 FAX                                   phalperin@shslawfirm.com
mwistow@wistbar.com                                  jatchison@shslawfirm.com
spsheehan@wistbar.com                                cfragomeni@shslawfirm.com
bledsham@wistbar.com




                                                 3
Case 1:18-cv-00328-WES Document 205 Filed 01/28/21 Page 4 of 6 PageID #: 9839




PROSPECT CHARTERCARE, LLC,                     THE ANGELL PENSION GROUP, INC.
PROSPECT CHARTERCARE, SJHSRI, and
PROSPECT CHARTERCARE RWMC,

By Their Attorneys,                            By Its Attorneys,

FERRUCCI RUSSO P.C.                            ROBINSON & COLE LLP


/s/ W. Mark Russo                              /s/ Steven J. Boyajian, Esq. (#7263)
W. Mark Russo, Esq. (#3937)                    One Financial Plaza
55 Pine Street, 3rd Floor                      Suite 1430
Providence, RI 02903                           Providence, RI -02903
401-455-1000                                   (401)709-3359
(401)751-7542 FAX                              sboyajian@rc.com
mrusso@frlawri.com
                                                     -and-

                                    /s/ David R. Godofsky (pro hac vice)
                                    Emily S. Costin (pro hac vice)
                                    ALSTON & BIRD LLP
CHARTERCARE COMMUNITY BOARD, ST. 950 F Street NW
JOSEPH HEALTH SERVICES OF RHODE     Washington DC 20004
ISLAND, and ROGER WILLIAMS HOSPITAL (202) 239-3392
                                    david.godofskly@alston.com
                                    emily.costin@alston.com
By Their Attorneys,

/s/ Thomas Hemmendinger _
Thomas S. Hemmendinger (#3122)
Permanent Liquidating Receiver of
CharterCARE Community Board, Roger
Williams Hospital, and St. Joseph Health
Services of Rhode Island
Ronald F. Cascione (#2277)
Lisa M. Kresge (#8707)
Brennan, Recupero, Cascione, Scungio &
McAllister, LLP
362 Broadway
Providence, RI 02909
Tel. (401) 453-2300
Fax (401) 453-2345



January 28, 2021


                                           4
Case 1:18-cv-00328-WES Document 205 Filed 01/28/21 Page 5 of 6 PageID #: 9840




                                   CERTIFICATE OF SERVICE

        I hereby certify that an exact copy of the within document was electronically filed on the
28th day of January, 2021 using the Electronic Case Filing system of the United States District
Court and is available for viewing and downloading from the Electronic Case Filing system. The
Electronic Case Filing system will automatically generate and send a Notice of Electronic Filing
to the following Filing Users or registered users of record:


          Preston Halperin, Esq.                               Howard Merten, Esq.
          Christopher J. Fragomeni, Esq.                       Paul M. Kessimian, Esq.
          Dean J. Wagner, Esq.                                 Christopher M. Wildenhain, Esq.
          Edward D. Pare, III, Esq.                            Eugene G. Bernardo, II, Esq.
          Shechtman Halperin Savage, LLP                       Steven E. Snow, Esq.
          1080 Main Street                                     Partridge Snow & Hahn LLP
          Pawtucket, RI 02860                                  40 Westminster Street, Suite 1100
          phalperin@shslawfirm.com                             Providence, RI 02903
          cfragomeni@shslawfirm.com                            hm@psh.com
          dwagner@shslawfirm.com                               pk@psh.com
          epare@shsawfirm.com                                  cmw@psh.com
                                                               egb@psh.com
                                                               ssnow@psh.com
          Steven J. Boyajian, Esq.                             Robert D. Fine, Esq.
          Daniel F. Sullivan, Esq.                             Richard J. Land, Esq.
          Robinson & Cole LLP                                  Chace Ruttenberg & Freedman, LLP
          One Financial Plaza, Suite 1430                      One Park Row, Suite 300
          Providence, RI 02903                                 Providence, RI 02903
          sboyajian@rc.com                                     rfine@crfllp.com
          dsullivan@rc.com                                     rland@crfllp.com
          John McGowan, Jr., Esq.                              David R. Godofsky, Esq.
          Baker & Hostetler LLP                                Emily S. Costin, Esq.
          Key Tower                                            Alston & Bird LLP
          127 Public Square, Suite 2000                        950 F. Street NW
          Cleveland, OH 44114-1214                             Washington, D.C. 20004-1404
          jmcgowan@bakerlaw.com                                david.godofsky@alston.com
                                                               emily.costin@alston.com
          Ekwan R. Rhow, Esq.                                  W. Mark Russo, Esq.
          Thomas V. Reichert, Esq.                             Ferrucci Russo P.C.
          Bird, Marella, Boxer, Wolpert, Nessim, Drooks,       55 Pine Street, 4th Floor
          Licenberg & Rhow, P.C.                               Providence, RI 02903
          1875 Century Park East, 23rd Floor                   mrusso@frlawri.com
          Los Angeles, CA 90067
          erhow@birdmarella.com
          treichert@birdmarella.com

                                                5
Case 1:18-cv-00328-WES Document 205 Filed 01/28/21 Page 6 of 6 PageID #: 9841




        Thomas S. Hemmendinger, Esq.
        Lisa M. Kresge, Esq.
        Ronald F. Cascione, Esq
        Brennan, Recupero, Cascione,
        Scungio & McAllister, LLP
        362 Broadway
        Providence, RI 02909
        themmendinger@brcsm.com
        lkresge@brcsm.com
        rcascione@brcsm.com




                                               /s/ Benjamin Ledsham




                                       6
